Exhibit 10-DD

 

AGREEMENT FOR RESTRICTED STOCK

GRANTED UNDER PRIORITY HEALTHCARE CORPORATION

1997 STOCK OPTION AND INCENTIVE PLAN

 

This Agreement has been entered into as of the              day of
                    , 200    , between Priority Healthcare Corporation, an
Indiana corporation (the “Company”) and [Name of Employee], an employee of the
Company (the “Employee”), pursuant to the Company’s 1997 Stock Option and
Incentive Plan (the “Plan”) and evidences and sets forth certain terms of the
grant to the Employee pursuant to the Plan of an aggregate of                 
shares of Restricted Stock as of the date of this Agreement. Capitalized terms
used herein and not defined herein have the meanings set forth in the Plan.

 

Section 1. Receipt of Plan; Restricted Stock and this Agreement Subject to Plan.
The Employee acknowledges receipt of a copy of the Plan. This Agreement and the
shares of Restricted Stock granted to Employee are subject to the terms and
conditions of the Plan, all of which are incorporated herein by reference.

 

Section 2. Restricted Period; Lapse of Restrictions and Vesting. Of the
                 shares of Restricted Stock granted to the Employee, the
restrictions on the specified portions shall lapse and such portion of the
shares shall become fully vested and not subject to forfeiture to the Company as
follows:                                        
                                                              .

 

Section 3. Certificates for Shares. Each certificate representing the shares of
Restricted Stock granted to the Employee shall be registered in the name of the
Employee and deposited by the Employee, together with a stock power endorsed in
blank, with the Company and shall bear the following (or a similar) legend:

 

“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) contained
in the 1997 Stock Option and Incentive Plan of Priority Healthcare Corporation
and an Agreement for Restricted Stock entered into between the registered owner
and Priority Healthcare Corporation. Copies of such Plan and Agreement are on
file in the office of the Secretary of Priority Healthcare Corporation.”

 

Upon the lapse of restrictions on any portion of such shares of Restricted
Stock, the Company shall promptly deliver a stock certificate for such portion
of shares to the Employee.

 

Section 4. Transferability. Until such time as the restrictions on the shares of
Restricted Stock granted to Employee have lapsed and such shares are no longer
subject to forfeiture to the Company, the Employee shall not sell, assign,
transfer, pledge or otherwise encumber such shares of Restricted Stock.



--------------------------------------------------------------------------------

Section 5. Termination. If the Continuous Service of an Employee is terminated
for cause, or voluntarily by the Employee for any reason (other than death,
total or partial disability or normal or early retirement), all shares of
Restricted Stock granted to the Employee which at the time of such termination
of Continuous Service are still subject to restrictions shall upon such
termination of Continuous Service be forfeited and returned to the Company.

 

If the Employee ceases to maintain Continuous Service by reason of death or
total or partial disability, then the restrictions with respect to the Ratable
Portion of the shares of Restricted Stock granted to the Employee shall lapse
and such shares shall be free of restrictions and shall not be forfeited.

 

If the Employee ceases to maintain Continuous Service by reason of normal or
early retirement, all terms of the shares of Restricted Stock granted to the
Employee shall remain the same as provided in this Agreement and shall not be
forfeited.

 

If the Employee is terminated without cause, any Restricted Period shall lapse
upon such termination and all shares of Restricted Stock granted to the Employee
shall become fully vested to the Employee.

 

If the Continuous Service of the Employee is involuntarily terminated, for
whatever reason, at any time within twelve months after a Change in Control, any
Restricted Period with respect to the shares of Restricted Stock granted to the
Employee shall lapse upon such termination and all shares of Restricted Stock
granted to the Employee shall become fully vested in the Employee.

 

Section 6. 83(b) Election. The Employee agrees not to make any election under
Section 83(b) of the Code with respect to any shares of Restricted Stock granted
under this Agreement.

 

IN WITNESS WHEREOF, this Agreement has been executed by the undersigned
thereunto duly authorized as of the date first above written.

 

PRIORITY HEALTHCARE CORPORATION

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

--------------------------------------------------------------------------------

[Name of Employee]

 

- 2 -